UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________x

NEIL GONZALEZ,

               Plaintiff,

       -against-                                            No. 18-cv-10270 (CM)

METRO-NORTH COMMUTER RAILROAD,

            Defendant.
__________________________________________x


  DECISION AND ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
                           JUDGMENT


McMahon, CJ:
       Plaintiff Neil Gonzalez (“Plaintiff”) brings this action against defendant Metro–North

Commuter Railroad (“Metro–North”) alleging a violation of the whistleblower provision of the

Federal Railroad Safety Act (“FRSA”), 49 U.S.C. § 20109. This Court has subject matter

jurisdiction in this case without regard to the amount in controversy pursuant to 49 U.S.C. §

20109(d)(3).

       The Defendant now moves for summary judgment under Rule 56 of the Federal Rules of

Civil Procedure. For the reasons set forth below, the defendant's motion is granted.


                                 FACTUAL BACKGROUND

       The following facts are drawn from evidence in the record and the parties’ Local Rule

56.1 statements. They are undisputed except where noted.




                                                1
    I.       The Parties

          Defendant Metro-North is a public benefit corporation and subsidiary of the Metropolitan

Transportation Authority. Metro-North operates a commuter railroad in the States of New York

and Connecticut. (Statement of Undisputed Material Facts Pursuant to Local Rule 56.1 in Supp.

of Def.’s Mot. for Summ. J. (“Def.’s 56.1”) at ¶ 1, Dkt. No. 34).

          Plaintiff Neil Gonzalez has been employed by Metro-North as a third railman since 2012.

(Id. at ¶ 2). The job of a third railman at Metro-North is to inspect, install, maintain, and repair

all portions of the third rail system to ensure safe delivery of electrical Direct Current power for

distribution and train use. (Id. at ¶ 3).

          Third railmen at Metro-North are represented by the International Brotherhood of

Electrical Workers ("IBEW"). Gonzalez is a member of this union. (Id. at ¶ 4).


    II.      Plaintiff's Disciplinary History

    1. The Testing Incident

          On October 22, 2015, Plaintiff left an assigned work location without permission and

interrupted a test that was being administered to a class of Metro-North trainees. He was charged

with insubordination and conduct unbecoming a Metro-North employee, 1 unauthorized absence

from work, and violation of General Safety Instruction 200.1. Plaintiff had been told by a

supervisor to remain at his assigned work location; instead, he left the premises for several hours,

went to another Metro-North location, entered a classroom while a test was being administered

to a class of trainees, and told the trainees not to take the test. (Dkt. No. 36, Ex. 19). Despite

repeated instructions to leave the room, he remained. (Id.)



1
 Per Metro-North policy, insubordination occurs "when an employee willfully refuses to obey an order or directive
given by a manager or supervisor." (Dkt. No. 36, Ex. 18).

                                                        2
        Plaintiff signed an investigation and trial waiver admitting the conduct, waived his right

to a disciplinary hearing and agreed to a 45-day suspension. (Id.)

    2. The Mott Haven Power Department Incident

        On June 22, 2017, Plaintiff was scheduled to undergo a medical exam following a

medical leave of absence. After leaving the Office of Health Service for the medical exam,

Plaintiff showed up at Metro-North's North Mott Haven Power Department Headquarters. The

Parties dispute whether Plaintiff was medically cleared to return to work on that day. However,

it is undisputed that Plaintiff was told to leave Metro-North property but did not comply for some

time. It is also undisputed that Supervision at North Mott Haven subsequently called the police

before Plaintiff eventually left the property. (Dkt. No. 36, Ex. 17). He was reprimanded for

insubordination and later sent a formal warning letter.

    3. The Lunchables Incident

        On July 10, 2017, Plaintiff was sent home for insubordination and conduct unbecoming a

Metro-North employee.

        That night, Plaintiff reported for work at Metro-North for an overnight shift from 10 p.m.

to 6 a.m. (Dkt. No. 36, Ex. 3, Gonzalez Tr. At 32-33). His work gang that evening included two

other third railmen, Jonathan Morales and Javier Saenzdeviteri, Foreman Michael Walsh, and

Supervisor William Mulligan. (Id. at 33-35). The gang was tasked with: (1) bringing materials to

the Park Avenue Tunnel at 86th Street from the Mott Haven Headquarters, (2) moving materials

within the Park Avenue Tunnel from 72nd Street to 86th Street, and then (3) installing brackets

to upgrade the channels, brackets, and insulators in the Park Avenue Tunnel to mitigate the risk

of electrical fires in the tunnel. (“Def.’s 56.1” at ¶ 9).




                                                    3
       At 2:55 am, Walsh told the gang that their contractually-permitted 20-minute break

would begin at 3:00 am. (Dkt. No. 51, Gonzalez Tr. 102:2-6). The group drove a Metro-North

truck to a 7/11 to get something to eat and returned. At 3:20 am, Walsh approached the truck in

which the men were sitting and told them to get back to work. (Id.) Plaintiff told Walsh that he

"was still eating and according to the time frame from when [the gang] left" their 20 minute-

break was not over. (Id. 103:5-6). Plaintiff told Walsh that he still had 10 minutes left on his

break and that he would not leave the truck. Id.

       Foreman Walsh then advised Supervisor Mulligan of the men's refusal. Mulligan walked

to the truck and told the men to return to work. (SOF ¶ 13). One of the other members of the

gang left the truck and started walking back to the work area. Plaintiff continued eating his

Lunchables and did not get out of the truck. Id. Mulligan then gave Plaintiff a direct order to

return to work. Id. Plaintiff "replied to him" but did not leave the truck. (Dkt. No. 51, Gonzalez

Tr. 105:20-25). According to Plaintiff, Mulligan then turned his back and "grabbed his cell

phone." (Id. 106:2). At that point, Plaintiff left the truck with another member of the gang and

began walking to the work site, whereupon Supervisor Mulligan approached Plaintiff and sent

him home for insubordination. (Id. 106).

   4. The Overtime Incident

       On July 17, 2017, Plaintiff reported for his overnight shift from 10 pm to 6 am. (SOF ¶

15). Foreman Michael Walsh and Supervisor William Mulligan were his supervisors during the

shift. That night, the members of the gang worked in different locations.

       At approximately 4:00 am, all members of the gang were instructed to return to Metro-

North's Mott Haven facility. (SOF ¶ 15). At approximately 4:20 am, Mulligan received a call

from the Power Director advising him that a circuit had gone down on a Mount Vernon track and



                                                   4
needed repair. (SOF ¶ 17). Malfunctioning circuits affect the safe operation of trains on that track

and, if not fixed, interfere with train service. Because Metro-North defines an emergency as

"Anything that impedes the safe travel of train traffic" (Walsh Tr. at 44), the downed circuit was

considered an emergency. According to the CBA between Plaintiff's union and Metro-North, the

existence of an emergency entitles Metro-North to keep union employees past the end of their

shifts. (SOF ¶ 21).

        Mulligan called Walsh at 4:23 am to explain the situation and told him to go with the

gang to make the necessary repairs. Mulligan arrived at the track first and obtained "foul time"

on the track. Foul time is time that the track is taken out of service so workers can safely work on

the track.

        While en route to the track, Walsh received a call from Plaintiff saying that he could not

stay past the end of his 6:00 am shift. (SOF ¶ 19). Walsh told Plaintiff that he was still on shift

and that this was an emergency. He then told Plaintiff that he should go to the worksite with the

rest of the gang and discuss the issue with Supervisor Mulligan.

        By the time Plaintiff arrived, it was around 5:40 am. The rest of the gang was already

there and working on the track. (Id.) Plaintiff again told Foreman Walsh that he could not stay

after his shift ended and called his union representative, John Carr, on speakerphone. (SOF ¶ 20).

At Walsh's direction, Plaintiff took his complaint to Supervisor Mulligan, who was also present

and working on the track. (Id.) Mulligan told Plaintiff that the emergency required immediate

repair. (SOF ¶ 21).

        Plaintiff called his union representative again while standing next to the track and held

the phone to Mulligan's ear. Mulligan gave him a direct order to put the phone away and return

to work. (Id.) Metro-North's personal electronic device usage policy prohibits use of personal



                                                  5
electronic devices within four feet of the nearest running rail. (Id.) Plaintiff told Mulligan that he

was four feet from the track and could therefore use his phone. Again, Mulligan told Plaintiff to

go back to work and Plaintiff said he "was calling [the] union rep to try to resolve that issue."

(SOF ¶ 22). By then, Plaintiff had refused multiple orders. Mulligan instructed him to go back to

headquarters, swipe out and go home. (Id.) The work gang was unable to complete the repair

within its scheduled time and had to request additional foul time, taking the tracks out of service

for a second period during the morning rush hour. (SOF ¶ 14).


   III.      Disciplinary Charges

          Metro-North brought disciplinary charges against Plaintiff for the two July 2017

incidents of insubordination. He was taken out of service pending the outcome of the disciplinary

proceedings. (SOF ¶ 25, 27-28).

          Disciplinary hearings were held pursuant to the CBA between Plaintiff's union and

Metro-North, on September 8 and 11, 2017. (SOF ¶ 29-30). The hearings were run by Metro-

North Hearing Officer James Walker, who presided over the hearings pursuant to Metro-North's

usual hearing procedures. Plaintiff was represented by Arthur Davidson, his union's chairman, at

both of his disciplinary hearings. (Id.)

          The hearing transcripts, along with a summary and recommendation from Walker, were

then sent to James Pepitone, Director of the Metro-North Power Department, to review and

determine the appropriate discipline. (SOF ¶ 31-32). The level of discipline imposed by the

reviewing officer depends on the employee's disciplinary history, the CBA, and the severity of

the charges. Pepitone decided that dismissal was the appropriate penalty, and so notified Plaintiff

by mail on September 29, 2017. (SOF ¶ 32-33). Through his union, Plaintiff appealed the

termination through the process set out in his union's CBA. He first appealed to Metro-North's

                                                  6
Labor Relations department, which upheld the termination decision. (SOF ¶ 35). He then

appealed to an independent arbitrator appointed jointly by Metro-North and the union, who also

upheld the termination. (Id.)


   IV.      Protected Activity

         Notwithstanding all the above, Plaintiff claims that he was really fired because he

engaged in whistleblower activities under the Federal Railroad Safety Act and seeks review of

Metro-North's termination decision. The Complaint identifies two such activities.

   1. Unsafe Condition of Company Trucks

         Plaintiff's first allegedly protected act of whistleblowing occurred when Plaintiff reported

unsafe conditions of company trucks to Rubin Garcia, the Metro-North employee in charge of

maintaining company vehicles. (Hetchkopf Ex. 3, Gonzalez Tr. at 27:2-16). At his deposition,

Plaintiff could not recall the exact date of his report but estimates that it was when he returned to

work after his medical leave of absence in July of 2017. (Id. at 27:10-11). Plaintiff also could not

recall whether his report was about a specific truck or about a "fleet of company trucks," as

alleged in the Complaint. (Id. at 27-28; Hetchkopf Ex. 1 (Complaint ¶ 50)). Plaintiff did recall

that the truck he reported "was a piece of junk overall. It had air-conditioning problems. There

were wires hanging out from underneath the dashboard … by where the brake pedal and gas

pedal were, which, to [Plaintiff], was a huge safety concern." (Dkt. No. 36, Gonzalez Tr. at

30:13-19). Plaintiff testified that he frequently made these types of complaints. (Id. at 27:24-25;

28:25-29:4). Plaintiff "actually dropped off a couple [trucks for repair] … when asked to." (Id. at

30:9-10).




                                                  7
       Neither Mr. Garcia, nor anyone else at Metro-North told Plaintiff to stop reporting any

safety concerns. (Id. at 29-32).


   2. July 9 Complaint about Foreman Michael Walsh's Qualifications

       The second allegedly protected activity occurred on the night of July 9, 2017 when

Plaintiff complained about whether Foreman Michael Walsh had the proper safety qualifications

to lead the gang onto the tracks.

       At the beginning of Plaintiff's shift, Foreman Walsh gave the required Job Safety

Briefing to Plaintiff and the rest of the gang. (Dkt. No. 36, Ex. 4, Walsh Tr. at 75). Plaintiff then

raised concerns about whether Walsh was "qualified to be a foreman to take men out onto the

tracks to perform work." (Dkt. No. 36, Ex. 3 Gonz. Tr. at 38); (Dkt. No. 36, Ex. 3, Gonzalez Tr.

at 37-39).

       Walsh informed Plaintiff that he was, in fact, qualified and able to give the Job Safety

Briefing. (Dkt. No. 36, Ex. 4, Walsh Tr. at 77). Plaintiff then signed the safety briefing form

because "what [they] were actually doing [was] taking materials down to the side of the track.

So, it wasn't really … a huge risk factor." (Dkt. No. 36, Ex. 3, Gonzalez Tr. at 42:15-18). Both

Mulligan, Walsh's immediate supervisor that night, and James Pepitone, Director of the Metro-

North Power Department, later stated that Walsh was qualified to take men onto the tracks on the

night in question. (Dkt. No. 36, Ex. 6 Pepitone Tr. at 81:17-22); (Dkt. No. 36, Ex. 7 Mulligan Tr.

at 40:4-20; Ex. 7 Mulligan Tr. at 41:14-16).

       Metro-North has a process, known as a safety challenge, by which employees can report

safety concerns to their supervisors and seek the review of a second supervisor before work

resumes. (Dkt. No. 36, Ex. 6 Pepitone Tr. at 66:21-67:19). Plaintiff did not bring a formal safety

challenge about Walsh's qualifications. (Def. 56.1 ¶ 11).

                                                  8
                                          DISCUSSION

   I.      Summary Judgment Standard

        A party is entitled to summary judgment when there is no “genuine issue of material fact”

and the undisputed facts warrant judgment for the moving party as a matter of law. FED. R. CIV.

P. 56; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). While the Court must view

the record “in the light most favorable to the nonmoving party,” Leberman v. John Blair & Co.,

880 F.2d 1555, 1559 (2d Cir.1989) (citations omitted), and “resolve all ambiguities and draw all

reasonable inferences in favor of the party against whom summary judgment is sought,” Heyman

v. Commerce and Indus. Ins. Co., 524 F.2d 1317, 1320 (2d Cir. 1975) (citations omitted), the

non-moving party nevertheless “must do more than simply show that there is some metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (citations omitted). Critically, in an opposition to a motion for summary judgment

“Statements that are devoid of any specifics, but replete with conclusions” will not suffice.

Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999); FDIC v. Great Am. Ins. Co., 607

F.3d 288, 292 (2d Cir. 2010) (nonmoving party “may not rely on conclusory allegations or

unsubstantiated speculation” (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998))).

        Whether any disputed issue of fact exists is for the Court to determine. Balderman v. U.S.

Veterans Admin., 870 F.2d 57, 60 (2d Cir. 1989). The moving party has the initial burden of

demonstrating the absence of a disputed issue of material fact. Celotex v. Catrett, 477 U.S. 317,

323 (1986). Once the motion for summary judgment is properly made, the burden shifts to the

non-moving party, which “must set forth specific facts showing that there is a genuine issue for

trial.” Anderson, 477 U.S. at 250. The nonmovant “may not rely on conclusory allegations or

unsubstantiated speculation,” Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998), but must



                                                 9
support the existence of an alleged dispute with specific citation to the record materials. FED. R.

CIV. P. 56(c).

         Moreover, identifying a "genuine" dispute is not necessarily enough to defeat the motion,

because not every disputed factual issue is material in the context of the substantive law that

governs the case. "Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude summary judgment." Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986); see generally City of New York v. Philadelphia Indem. Ins. Co., 2010 WL

3069654, at *4-5 (S.D.N.Y. July 27, 2010).

   II.      The Federal Railway Safety Act

         A. Legal Standard

         The Federal Railway Safety Act incorporates by reference the burden-shifting test

articulated in the Wendell H. Ford Aviation Investment and Reform Act for the 21st Century

("AIR 21"), 49 U.S.C. § 42121(b)(2)(B). See 49 U.S.C. § 20109(d)(2)(A)(i); see also Hernandez

v. Metro-North Commuter R.R., 74 F. Supp. 3d 576, 579 n.1 (S.D.N.Y. 2015). To establish a

prima facie retaliation claim under the FRSA, a plaintiff employee must show by a

preponderance of the evidence “that (1) [the plaintiff] engaged in protected activity; (2) the

employer knew that [the plaintiff] engaged in the protected activity; (3) [the plaintiff] suffered an

unfavorable personnel action; and (4) the protected activity was a contributing factor in the

unfavorable action.” Hernandez, 74 F. Supp. 3d at 579 (alterations in original) (quoting Bechtel

v. Admin. Review Bd., 710 F.3d 443, 447 (2d Cir. 2013)). Failure to satisfy any one of the prima

facie elements is fatal to a retaliation claim. Lockhart v. Long Island R.R. Co., 266 F.Supp.3d

659, 663 (S.D.N.Y. 2017).




                                                 10
                   Protected Activity Standard

       To establish that he engaged in protected activity, Plaintiff must make a threshold

showing that his alleged act of whistleblowing was protected activity under the FRSA. To count

as protected activity under 20109(b)(1), Plaintiff must "establish that his good faith belief in a

safety hazard was subjectively and objectively reasonable." See March v. Metro-North Railroad

Company, 369 F. Supp. 3d 525, 533 (S.D.N.Y. 2019) (emphasis in original).

       Section 20109(a)(2) is an alternative provision under the FRSA concerned with

protecting employees from being retaliated against for refusing to violate Federal law, rules, or

regulations. It provides a private right of action to railroad employees "discharge[d], demote[d],

suspend[ed], reprimand[ed], or in any other way discriminate[d] against . . . for (2) refus[ing] to

violate or assist in the violation of any Federal law, rule, or regulation relating to railroad safety

or security." 49 U.S.C. § 20109(a)(2).

                   Contributing Factor Standard

       Plaintiff must also demonstrate that his allegedly protected activity was a contributing

factor in his dismissal. In Gunderson v. BNSF Railway Company, 850 F.3d 962 (8th Cir. 2017),

the Eighth Circuit upheld the dismissal of an FRSA retaliation claim on summary judgment

because the plaintiff had not produced enough evidence to satisfy the “contributing factor”

element of his prima facie case. 850 F.3d at 970. In so doing, the Eighth Circuit specified five

highly relevant facts in determining whether plaintiff was disciplined because he made a safety

complaint:

       [1] First, the disciplinary investigations that led to [plaintiff’s] discharge were completely
       unrelated to his protected activity. [2] Second, [plaintiff’s] prior safety-related activities
       were remote in time and disconnected from the disciplinary proceedings by an
       intervening event that independently justified adverse disciplinary action.... [3] Third,
       [plaintiff] was discharged after disciplinary hearings at which he was represented by
       union counsel, and the decisions to discharge were upheld by [the railroad] internally and

                                                  11
         by a[n] ... arbitration panel. [4] Fourth, the merits of the discharge were again reviewed in
         a six-day hearing before a [Department of Labor administrative law judge] .... [5] Fifth,
         the decision to discharge was made by [a railroad division manager] after consulting with
         his supervisors and with [railroad] human relations officers, not by ... the lower-level
         supervisors [plaintiff] accuses of safety-related bias.

Id. at 969 (internal quotation marks and citations omitted).

         If the plaintiff successfully makes out a prima facie case, "then the burden shifts to the

employer to demonstrate by clear and convincing evidence that the employer would have taken

the same personnel action in the absence of the protected activity." Lockhart v. Long Island R.R.

Co., 266 F. Supp. 3d 659, 663 (S.D.N.Y. 2017) (quoting Conrad v. CSX Transp., Inc., 824 F.3d

103, 107 (4th Cir. 2016)), appeal filed No. 17-2725 (2d Cir. Aug. 31, 2017).

         B. Prima Facie Case

         Count I is premised on Plaintiff's reporting of the unsafe conditions of company trucks.

(Dkt. No. 1 ¶ 50).

         Count II is premised on Plaintiff's complaint about Foreman Walsh's alleged lack of

proper qualifications. (Dkt. No. 1 ¶ 51).

         The railroad moves for summary judgment as to both counts.

         On summary judgment, Plaintiff has failed to make out a prima facie case on either

Count.

         Count I fails because there is not a scintilla of evidence suggesting that Plaintiff's report

about the unsafe conditions of the company trucks was a contributing factor in his dismissal.

         Count II fails because Plaintiff's quibbles about Foreman Michael Walsh's qualifications

as a Foreman were neither objectively nor subjectively reasonable and so are not protected

activity under the FRSA. Further, there is also not a scintilla of evidence suggesting that

Plaintiff's complaint about Walsh's qualifications was a contributing factor in his dismissal.



                                                   12
       The motion for summary judgment is, therefore, granted.

   1. Count I: Plaintiff's complaint about the unsafe conditions of company trucks was not a
      contributing factor in his dismissal.

       Plaintiff's first claim to protected activity occurred when he reported unsafe conditions of

company trucks to Rubin Garcia, the Metro-North employee in charge of maintaining company

vehicles (Dkt. No. 36, Ex. 3, Gonzalez Tr. at 27:2-16). Regarding one truck, Plaintiff stated that

it "was a piece of junk overall. It had air-conditioning problems. There were wires hanging out

from underneath the dashboard … by where the brake pedal and gas pedal were, which, to

[Plaintiff], was a huge safety concern." (Dkt. No. 36, Gonzalez Tr. at 30:13-19) Plaintiff asserts

that he frequently made these types of complaints. (Id. at 27:24-25; 28:25-29:4).

       Viewing the evidence in the light most favorable to Plaintiff, Plaintiff's reports about the

hazardous conditions of the company trucks would be protected activity under the FRSA.

However, it is abundantly clear that Plaintiff has failed to adduce any evidence in support of an

element necessary for a prima facie claim — that the protected activity was a contributing factor

in Metro-North's decision to terminate his employment. Bechtel v. Admin. Review Bd., 710 F.3d

443, 447 (2d Cir. 2013).

       “In considering [the contributing factor] element, [courts] must take into account the

evidence of the employer’s nonretaliatory reasons.” Gunderson v. BNSF Ry. Co., 850 F.3d 962,

969 (8th Cir. 2017) (internal quotation marks omitted). In Gunderson, the Eighth Circuit set forth

a five-part test for determining whether an employee's complaint about safety was a contributing

factor in their dismissal. Id. It looks to (1) whether the disciplinary investigations that led to an

employee's dismissal were related to the protected activity, (2) whether the employee's prior

safety related activities were remote in time and disconnected from the disciplinary hearings by

an "intervening event that independently justified adverse disciplinary action," (3) whether the

                                                  13
employee was represented by union counsel and the decision to discharge was upheld by the

railroad internally and by an independent arbitrator, (4) whether the merits of the discharge were

reviewed and upheld by the Department of Labor, and (5) whether the decision to discharge was

made by the supervisors accused of safety-related bias. Id. at 969 Here, all relevant Gunderson

factors point in Defendant's favor.

          Turning to Gunderson factor one, "the disciplinary investigations that led to [plaintiff’s]

discharge were completely unrelated to his protected activity." Id. at 969. Plaintiff's reporting of

the state of the company trucks was completely unrelated to the overtime and Lunchables

incidents immediately leading to his discharge. In reviewing the disciplinary hearing transcripts

relating to the July 10, 2017 Lunchables incident and the July 17, 2017 overtime incident, (Dkt.

No. 51, Ex. A, Ex. B), there is no mention whatever of the condition of the company trucks

during the hearings. What they exclusively concerned was Plaintiff's refusal to obey Metro-North

orders.

          Regarding factor two, Plaintiff's "prior safety-related activities were … disconnected

from the disciplinary proceedings by an intervening event that independently justified adverse

disciplinary action." Id. at 969. Even if Plaintiff's protected conduct of reporting the unsafe

conditions of company trucks were temporally connected to his firing, Plaintiff's multiple

instances of insubordination, and his refusal to work overtime during an emergency on July 17 in

particular, were intervening events that independently justified adverse disciplinary action.

          “An intervening event between the protected activity and the adverse employment action

may defeat the inference of causation where temporal proximity might otherwise suffice to raise

the inference.” Nolley v. Swiss Reinsurance Am. Corp., 857 F. Supp. 2d 441, 461 (Title VII

retaliation case citing state-law whistleblower, Americans with Disabilities Act, and section 1983



                                                   14
retaliation cases). Plaintiff produces no evidence showing that it was not the combination of his

disciplinary record and his instances of subordination which formed the sole basis of the

disciplinary proceedings against him and the subsequent decision to dismiss him.

       Factor three also weighs in Metro-North's favor because, as in Gunderson, Plaintiff was

represented by union counsel throughout his disciplinary proceedings. Further, Plaintiff's

dismissal was upheld both by the railroad internally and by an independent arbitration panel.

       Factor four is inapposite because the Department of Labor never completed its

investigation into Plaintiff's petition to the Occupational Safety and Health Administration. (Dkt.

No. 1 ¶ 9).

       Factor five weighs in Metro-North's favor because Plaintiff makes no showing that the

lower-level supervisor accountable for addressing Plaintiff's safety complaints about the trucks,

Mr. Garcia, played any role in the adjudication of the charges against him.

       All told, Plaintiff provides no evidence that his report about trucks in need of service was

the basis of Metro-North's decision to terminate him. All record evidence makes clear that

Plaintiff reported the trucks in need of repair to the manager in charge of repairing them, and that

repairs were made. By Plaintiff's own admission, he had reported the condition of the company

trucks "frequently" over the course of his employment; yet he was never reprimanded,

suspended, or in any way retaliated against for doing so. (Gonzalez Tr. at 27-29). The manager in

charge never told Plaintiff to stop asking that trucks be repaired, nor did he ever complain when

Plaintiff reported issues with company vehicles. (Id. at 29).

       The admissible evidence makes clear that Plaintiff – who had an existing disciplinary

record – was removed from service on July 18, 2017 as a result of multiple instances of

insubordination, which compounded his existing disciplinary record. Even viewing the evidence



                                                15
in the light most favorable to Plaintiff leads only to the conclusion that, “To the extent that

[Plaintiff] was disciplined, ... it was not for a reason prohibited by the FRSA; it was because of

his failure to adhere to the [railroad’s] policies and his unauthorized” and unprotected refusal to

work overtime on the night of July 18, 2017. Lockhart, 266 F. Supp. 3d at 665. “The evidence in

the record is overwhelming that [plaintiff] was not disciplined because [he] complained about

safety, but solely because [he] was argumentative and defied [his] supervisor’s instructions.” See

Brisbois v. Soo Line R.R. Co., No. 15 Civ. 0570, 2016 WL 7423387, at *5 (D. Minn. Dec. 22,

2016), appeal filed, No. 17-1144 (8th Cir. Jan. 19, 2017) (granting summary judgment to FRSA

defendant on plaintiff’s claim that discipline for “insubordination” following plaintiff’s refusal to

follow instructions was retaliation for her initial safety complaint).

       Accordingly, Metro-North's motion for summary judgment dismissing Count I is granted.

   2. Count II: Plaintiff's complaint about Foreman Walsh's qualifications was neither
      protected activity under the FRSA nor a contributing factor in his dismissal.

       In Count II of his FRSA claim, Plaintiff alleges that he engaged in protected activity

under §§ 20109(a)(2) and 20109(b)(1)(A) "when he informed [Michael] Walsh that he felt

unsafe receiving a safety briefing and working limits by someone without the proper

qualifications." (Dkt. No. 1 ¶ 50). In his deposition, Plaintiff stated that his report stemmed from

his belief that "Mr. Walsh was not qualified to be a foreman to take men out onto the tracks to

perform work." (Gonzalez Tr. at 38).

       Metro-North moves for summary judgment on Plaintiff's contention that his July 10,

2017 complaint about Walsh's qualifications constituted protected activity under the FRSA.

       Regarding 20109(a)(2), Plaintiff can point to no federal rule, law, or regulation violated

by Michael Walsh giving the safety briefing. Regarding 20109(b)(1)(A), Plaintiff has not made

the threshold showing that his quibble about Walsh's qualifications was objectively or

                                                 16
subjectively reasonable. Plaintiff's alleged act of whistleblowing therefore does not qualify as

protected activity under the relevant provisions of the FRSA.

        Though the Court need not discuss the other elements of the prima facie case, I also find

that Plaintiff's complaint about Walsh's qualifications was not a contributing factor in Plaintiff's

dismissal.

                    i. Plaintiff's report about Foreman Walsh's qualifications does not fall
                       within 49 U.S.C § 20109(a)(2).

        The FRSA provides a private right of action to railroad employees " discharge[d],

demote[d], suspend[ed], reprimand[ed], or in any other way discriminate[d] against ... for (2)

refus[ing] to violate or assist in the violation of any Federal law, rule, or regulation relating to

railroad safety or security." 49 U.S.C § 20109(a)(2).

        Plaintiff fails to point to any existing "Federal law, rule, or regulation" that establishes the

minimum qualifications for taking men onto the tracks to work, let alone that such a law, rule, or

regulation was violated by Foreman Walsh on July 9, 2017. 49 U.S.C § 20109(a)(2). This itself

is fatal to a claim premised on 20109(a)(2).

        Plaintiff has not, and here cannot, point to any Federal law, rule, or regulation violated by

Defendant on July 10, 2017. While Plaintiff has stated that his "training and experience"

suggested that the proper procedures were not followed on the night of July 10, 2017 in having

Michael Walsh lead the men onto the track, (Dkt. No. 1 ¶ 20), the statute plainly requires

pointing to a violation of a Federal law, rule, or regulation. Here we have no such law, rule, or

regulation.

        Plaintiff fails to point to any admissible evidence suggesting the opposite.




                                                  17
                    ii. Plaintiff's report about Walsh's qualifications does not fall within 49
                        U.S.C. § 20109(b)(1).

        The FRSA also provides a private right of action to railroad employees “discharge[d],

demote[d], suspend[ed], reprimand[ed], or in any other way discriminate[d] against ... for (A)

reporting, in good faith, a hazardous safety or security condition; [or] (B) refusing to work when

confronted by a hazardous safety or security condition related to the performance of the

employee’s duties.” 49 U.S.C § 20109(b)(1); see also id. § 20109(d)(3) (creating an employee’s

private right of action).

        Plaintiff has not established that his complaint about Foreman Michael Walsh's

qualifications was a report in good faith about a hazardous safety or security condition. Plaintiff

has not provided a scintilla of evidence showing that Walsh's leading the men onto the tracks that

night was objectively – or even subjectively – a "hazardous safety or security condition" under

49 U.S.C § 20109(b)(1)(A).

        Plaintiff has not established that this complaint was objectively reasonable. His statement

that Walsh was not qualified as a Foreman is completely unsupported by any record evidence.

Indeed, the record evidence points to the contrary. (Walsh Tr. at 77: [Responding to Gonzalez's

complaint about his qualifications]: "I said that I'm qualified – I'm a Foreman who is qualified so

it's acceptable for me to give a job briefing on the tracks before we go on the tracks."); (Mulligan

Tr. at 40:19-20 [Responding to a question of whether Mr. Walsh was qualified]: "Yes he was.");

(Pepitone Tr. at 81: "Q. Do you know whether or not Mr. Gonzalez was correct in the issue … of

who gave the briefing and who took the men out on rack? A. I believe he was incorrect. In fact, I

know he was incorrect."). Plaintiff's report was therefore not objectively reasonable.

        Neither has Plaintiff established that his report was subjectively reasonable. Perhaps the

strongest indicator that Walsh's giving the safety briefing was not a hazardous safety or security

                                                 18
condition is the fact that Plaintiff himself did not refuse to work once it was given. Plaintiff

clearly felt that it was safe to work adjacent to the tracks, notwithstanding his statement that a

different person should have given the briefing. Plaintiff stated that because of the nature of the

work his gang was doing that night, "taking materials down to the side of the track,"(Gonzalez

Tr. at 41-42) he agreed to work because Michael Walsh giving the briefing wasn't a "huge risk

factor." Id. This decision was reflected by the fact that Plaintiff never brought a formal safety

challenge about Walsh's qualifications. (Def. 56.1 ¶ 11).

       Plainly, there is no admissible evidence suggesting that there was a hazardous safety or

security condition for Plaintiff to report, and Plaintiff did not refuse to work because of it.

Plaintiff has thus not made a showing that Foreman Michael Walsh's qualifications – or lack

thereof – was a hazardous safety or security condition for purposes of the FRSA. See Kuduk v.

BNSF Ry. Co., 768 F.3d 786, 789 (8th Cir. 2014) (Railroad employee's complaint that a banner

test was inappropriately conducted was not protected activity under the FRSA because plaintiff

objected to the manner in which the test was conducted, not that the way it was conducted

created a hazardous safety condition). Plaintiff's concern about Walsh's qualifications were

neither objectively nor subjectively reasonable and it therefore does not qualify as protected

activity under the FRSA.

                   iii. Plaintiff's complaint about Walsh's qualifications was not a contributing
                        factor in his dismissal.

       Even if Plaintiff's complaint about Walsh's qualifications were protected activity under

the FRSA, the record evidence makes clear that it was not a contributing factor in his dismissal.

       As with Count I, Gunderson factor one weighs in Metro-North's favor because the

disciplinary investigation that led to Plaintiff's discharge was completely unrelated to his

complaint about Michael Walsh's qualifications. In reviewing the transcripts of Plaintiff's

                                                  19
September 9, and September 11, 2017 disciplinary hearings, neither Plaintiff, nor anyone else,

brought up Plaintiff's objection to Walsh's leadership. Those hearings solely concerned Plaintiff's

(1) refusal to return to work after his lunch break on July 10, 2017 and (2) his refusal to work

overtime on July 17, 2017.

        Factor two similarly weighs in Metro-North's favor. It is true that Plaintiff's complaint

about Walsh's qualifications was temporally connected to one of the two incidents that were the

subject of his disciplinary hearing. Plaintiff made the complaint on the night of July 9 and was

sent home on July 10 for his refusal to return to work after his lunch break. However, while

Plaintiff's dismissal was temporally connected to his July 9, 2017 complaint, it was

"disconnected from the disciplinary proceedings by an intervening event that independently

justified adverse disciplinary action." Id. at 969. Namely, Plaintiff's subsequent refusal to return

to work after his lunch break and his refusal to work overtime on July 17, 2017 independently

justified his dismissal.

        Factor three weighs in Metro-North's favor because Plaintiff was discharged after a

hearing at which he was represented by his union.

        Factor four is inapposite because the Department of Labor did not complete its

investigation into the matter before Plaintiff brought action.

        Factor five weighs in Metro-North's favor because James Pepitone, Director of the

Metro-North Power Department, determined the appropriate discipline; neither Walsh nor

Mulligan, the two lower-level supervisors Plaintiff accuses of bias, were responsible for the

decision to discharge.

        Metro-North's motion for summary judgment dismissing Count II is granted in favor of

Metro-North.



                                                 20
    3. The Court will not address the merits of Plaintiff's claim related to the Fordham Incident.

        In his brief in opposition to summary judgment, Plaintiff asserts a new and not pleaded

claim of retaliation relating to reporting a "near miss near Fordham Road to the FRA." (Dkt. No.

50, Pl. Br. in Opp., p. 5).

        The deadline for amending Plaintiff's complaint was February 2, 2018. (Dkt. No. 13). He

did not assert any claim about Fordham Road in an amended pleading. The deadline was more

than six months before Plaintiff filed his brief opposing summary judgment. (Dkt. No. 50).

        Allowing Plaintiff to constructively amend his complaint at this stage of the litigation

would unfairly prejudice Defendants. Therefore, this Court declines to address the merits of that

claim. See Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013) (upholding a District

Court's decision not to address the merits of a claim raised for the first time in opposition to a

motion for summary judgment); see also Greenidge v. Allstate Ins. Co., 446 F.3d 356, 361 (2d

Cir. 2006) ("the central purpose of a complaint is to provide the defendant with notice of the

claims asserted against it").

                                          CONCLUSION
        For the foregoing reasons, Defendant’s motion for summary judgment is GRANTED.

        The Clerk of the Court is directed to remove Dkt. No. 34 from the Court’s list of pending

motions.

Dated: January 15, 2020




                                                              Chief Judge


BY ECF TO ALL COUNSEL


                                                 21
